Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an [117b]application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al US 2020/0203300 A1.
Pertaining to claim 8, Huang teaches ( see fig.1A-G)  a semiconductor package, comprising:
a redistribution structure[117]  including a plurality of redistribution pads[118a], a plurality of redistribution patterns[118b] and a plurality of redistribution vias [112] electrically connecting the plurality of redistribution pads to each other, and a passivation layer [117a] covering a lowermost redistribution pad [118a] among the plurality of redistribution pads and a lowermost redistribution pattern[118b] among the plurality of redistribution patterns and having a first opening exposing at least a portion of the lowermost redistribution pad[118a] ( by virtue of the shape of the passivation layer) ;
a semiconductor chip[120] on the redistribution structure[117] and including a connection pad[114d] connected to an uppermost redistribution pad [117b] among the plurality of redistribution pads;
an encapsulant [150] on the redistribution structure [117] and encapsulating the  semiconductor chip[120];
a connection bump[172] filling the first opening of the passivation layer and electrically connected to the lowermost redistribution pad[118a]; and

Pertaining to claim 9, Huang teaches ( see fig.1G)  The semiconductor package as claimed in claim 8, wherein the lowermost redistribution pad[118a] and the lowermost redistribution pattern[118b] are located on substantially a same level.
Pertaining to claim 10, Huang teaches ( see fig.1G)The semiconductor package as claimed in claim 8, wherein the dummy pad[118b] vertically overlaps at least a portion of the lowermost redistribution pattern.
Allowable Subject Matter
Claims 1-7, 18-20 allowed.
Claim11-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819